Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 April 1805
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     Auteuïl 30th Germinal 20th April 1805
                  
                  Here I am with my son and daughter in law who is going to increase our family. Her father is to stand god father to the child and if He is a Boy we intend taking the liberty to give Him Your Name. You Have No Greater Admirers in the world than my two friends Tracy and Cabanis who live quietly in this village, going now and then to an insignificant Senate and employing their time in philosophical pursuits. Tracy Has given a new edition of His ideology which He is Happy to see through me presented to you. Besides this offering of the Author I enclose a short extract from a long dissertation by dupuis. This abridgement Has been made by tracy— but He drew only a few copies and from motives of deference to His mother did not put His name to it. I thought this little work might for some moments entertain you. I am with the most affectionate respect Your grateful friend
                  
                     Lafayette 
                     
                  
               